***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. DEREK GEANURACOS
                (AC 43565)
                 Bright, C. J., and Cradle and Suarez, Js.

                                 Syllabus

Convicted, after a jury trial, of the crimes of burglary in the third degree
   and larceny in the third degree, the defendant appealed to this court,
   challenging the sufficiency of the evidence to support the charge of
   burglary. The defendant was involved in a relationship with V, whom
   he visited frequently at her home. After the defendant drove V home
   from a medical appointment, he was in her bedroom with her while she
   was removing jewelry that she had been wearing. Shortly thereafter, V
   discovered that some of her jewelry was missing and she filed a police
   report. When V confronted the defendant, he admitted to stealing her
   jewelry. Held that the evidence adduced at trial was insufficient to
   support the defendant’s conviction of burglary in the third degree: the
   state conceded that it failed to prove that the defendant entered or
   remained unlawfully in V’s home; V testified to the contrary that the
   defendant was allowed in her home only when she or her children were
   present or with her permission, V did not contend that the defendant
   had ever entered her home without her permission, and the state did
   not present any evidence that the defendant had entered her home at
   any time without her permission; moreover, although the prosecutor
   argued that the defendant’s permission to be in V’s home was implicitly
   revoked when he stole her jewelry, the state did not present any evidence
   surrounding the actual circumstances of the theft of the jewelry, V did
   not know exactly when her jewelry was stolen, only that it had been
   stolen within a few days prior to her discovery that it was missing, and,
   because the defendant stole V’s jewelry without her knowledge, the jury
   could not reasonably have concluded that he did so in a manner likely
   to terrorize her.
   Submitted on briefs January 11—officially released March 23, 2021

                            Procedural History

   Substitute information charging the defendant with
the crimes of larceny in the second degree and burglary
in the third degree, brought to the Superior Court in the
judicial district of Danbury and tried to the jury before
D’Andrea, J.; verdict and judgment of guilty of burglary
in the third degree and of the lesser included offense
of larceny in the third degree, from which the defendant
appealed to this court. Reversed in part; judgment
directed.
  Joseph G. Bruckman, public defender, for the appel-
lant (defendant).
  Alexandra Arroyo, special deputy assistant state’s
attorney, with whom, on the brief, were Stephen J.
Sedensky III, state’s attorney, Melissa Patterson, sen-
ior assistant state’s attorney, and Warren C. Murry,
former supervisory assistant state’s attorney, for the
appellee (state).
                          Opinion

   PER CURIAM. The defendant, Derek Geanuracos,
appeals from the judgment of conviction, rendered after
a jury trial, of burglary in the third degree in violation of
General Statutes § 53a-103 (a).1 On appeal, the defendant
argues that the evidence adduced at trial was insuffi-
cient to support his conviction. We agree, and reverse
in part the judgment of the trial court.
   The jury reasonably could have found the following
facts. In May, 2016, the defendant was involved in an
intimate relationship with Marisa Vivaldi, whom he vis-
ited frequently at her home in Danbury. The defendant
was not permitted to be in Vivaldi’s home unless she
or her children were present. On May 4, 2016, after the
defendant drove Vivaldi home from a medical appoint-
ment, he was in her bedroom with her while she was
removing jewelry that she had been wearing and putting
it in her dresser. The defendant asked Vivaldi if all of
her jewelry was made of gold. Vivaldi told the defendant
that it was, and explained that it had either been gifted
to her when she was a child, or she had inherited it from
her mother.
   On May 8, 2016, Vivaldi discovered that some of her
jewelry was missing and she filed a police report. The
investigating officers learned that the defendant had sold
several pieces of Vivaldi’s jewelry to CT Gold & Silver
Brokers in New Milford for $724.75. When Vivaldi con-
fronted the defendant, he admitted to stealing her jew-
elry, which Vivaldi valued at approximately $14,000, and
apologized. He offered to reimburse her for a portion
of the cost of the jewelry in exchange for her dropping
the charges, but she declined.
  Following a jury trial, the defendant was found guilty
of larceny in the third degree in violation of General
Statutes § 53a-124 (a) (2) and burglary in the third
degree in violation of § 53a-103 (a). The trial court sen-
tenced him to identical, concurrent sentences on each
conviction, resulting in a total effective sentence of five
years of incarceration, execution suspended, followed
by four years of probation. This appeal followed.
   On appeal, the defendant challenges the sufficiency
of the evidence underlying his burglary conviction. ‘‘In
reviewing a sufficiency of the evidence claim, we apply
a two part test. First, we construe the evidence in the
light most favorable to sustaining the verdict. Second,
we determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [jury]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt . . . . This court cannot substitute its own
judgment for that of the jury if there is sufficient evi-
dence to support the jury’s verdict. . . .
  ‘‘We note that the jury must find every element proven
guilty of the charged offense, [but] each of the basic and
inferred facts underlying those conclusions need not be
proved beyond a reasonable doubt. . . . If it is reason-
able and logical for the jury to conclude that a basic
fact or an inferred fact is true, the jury is permitted to
consider the fact proven and may consider it in combi-
nation with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . .
   ‘‘Review of any claim of insufficiency of the evidence
introduced to prove a violation of a criminal statute must
necessarily begin with the skeletal requirements of what
necessary elements the charged statute requires to be
proved. . . . Once analysis is complete as to what the
particular statute requires to be proved, we then review
the evidence in light of those statutory requirements.’’
(Citations omitted; internal quotation marks omitted.)
State v. Marsan, 192 Conn. App. 49, 61–62, 216 A.3d 818,
cert. denied, 333 Conn. 939, 218 A.3d 1049 (2019).
   Section 53a-103 (a) provides: ‘‘A person is guilty of
burglary in the third degree when he enters or remains
unlawfully in a building with intent to commit a crime
therein.’’ The defendant contends that the evidence
adduced at trial was insufficient to prove that he
‘‘enter[ed] or remain[ed] unlawfully’’ in Vivaldi’s home.
On appeal, the state concedes that it did, in fact, fail to
prove that requisite element of the defendant’s burglary
charge, and we agree.
   ‘‘A person ‘enters or remains unlawfully’ in or upon
premises when the premises, at the time of such entry
or remaining, are not open to the public and when the
actor is not otherwise licensed or privileged to do so.’’
General Statutes § 53a-100 (b). ‘‘[T]o remain unlawfully
means that the initial entering of the building . . .
was lawful but the presence therein became unlawful
because the right, privilege or license to remain was extin-
guished.’’ (Internal quotation marks omitted.) State v.
Stagnitta, 74 Conn. App. 607, 612, 813 A.2d 1033, cert.
denied, 263 Conn. 902, 819 A.2d 838 (2003). This court
has held that, ‘‘even if one is lawfully admitted into a
premises, the consent of the occupant may be implicitly
withdrawn if the entrant terrorizes the occupants.’’
State v. Henry, 90 Conn. App. 714, 726, 881 A.2d 442,
cert. denied, 276 Conn. 914, 888 A.2d 86 (2005). In other
words, for his ‘‘license to have been implicitly revoked
in order to have remained unlawfully for purposes of
burglary, the defendant must have committed larceny
in a manner likely to terrorize occupants of the victim’s
home.’’ (Internal quotation marks omitted.) State v.
Marsan, supra, 192 Conn. App. 63.
  Here, the state did not present any evidence that the
defendant entered or remained in Vivaldi’s home unlaw-
fully. To the contrary, Vivaldi testified that the defen-
dant was allowed in her home only when either she or
her children were present, and that he had otherwise
been in her home on only one occasion, when she gave
him a key and asked him to retrieve something for her.
She did not contend at trial that the defendant had ever
entered her home without her permission, and the state
did not present any evidence that the defendant had
entered her home at any time without her permission.
To support the burglary conviction, the state was required
to prove that the defendant remained in her home
unlawfully. The prosecutor argued to the jury that the
defendant ‘‘remained in the building unlawfully with
the intent to commit a crime and the underlying crime
had been larceny.’’ In other words, the prosecutor
argued that the defendant’s permission or license to be
in Vivaldi’s home was implicitly revoked when he stole
her jewelry. The state did not, however, present any
evidence surrounding the actual circumstances of the
theft of the jewelry. Vivaldi did not know exactly when
her jewelry was stolen, only that it had been within
the few days prior to her discovery that it was missing.
Because the defendant stole Vivaldi’s jewelry without
her knowledge, the jury could not reasonably have con-
cluded that he did so in a manner likely to terrorize her.2
Accordingly, we conclude that there was insufficient
evidence to sustain the defendant’s conviction of bur-
glary in the third degree.
  The judgment is reversed as to the conviction of
burglary in the third degree and the case is remanded
with direction to render a judgment of acquittal on that
charge; the judgment is affirmed in all other respects.
  1
    The defendant also was found guilty of larceny in the third degree in
violation of General Statutes § 53a-124 (a) (2). He has not challenged that
conviction.
  2
    The prosecutor did not argue to the jury that the defendant committed
the larceny in a manner likely to terrorize Vivaldi, nor did the court instruct
the jury that it needed to find that he did so to find him guilty of burglary.